Citation Nr: 0632106	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  96-46 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

Entitlement to service connection for multiple joint 
disorders, including arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 1978 
and from August 1978 to July 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1995 decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The December 1995 RO decision granted service connection for 
gastroesophageal reflux disease (GERD) and denied service 
connection for elevated blood sugar, hypertension and 
arthritis of the arms, hands and knees.  Service connection 
for hypertension was granted by the RO in a January 1997 
decision.  The appeal for service connection for elevated 
blood sugar was withdrawn by the appellant in August 2001.  

The case was remanded by the Board in March 2000 so that a 
hearing before a member of the Board sitting at the RO could 
be scheduled.  Subsequent to this action, the veteran 
withdrew his request for a hearing.  The case was returned to 
the Board where additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)) was ordered.  Subsequent 
to this development, in July 2003, the Board remanded the 
case pursuant to the instruction of the United States Court 
of Appeals for Veterans Claims (Court) in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The case was subsequently returned to the Board for appellate 
review.   In October 2004, the Board granted an increased 
rating for hypertension and denied an increased rating for 
the GERD.  The issue of service connection for multiple joint 
arthritis was remanded for a medical opinion.  The requested 
opinion has been received and the Board will now proceed with 
its review of the appeal.  


FINDINGS OF FACT

1.  A bilateral patellofemoral syndrome had it onset during 
the veteran's active service.  

2.  Multiple joint arthritis was first manifested many years 
after service and is not medically related to the veteran's 
service.  


CONCLUSIONS OF LAW

1.  A bilateral patellofemoral syndrome was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 101(16), 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Multiple joint arthritis was not incurred or aggravated 
in the veteran's active duty service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2003 and January 2005, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection for multiple 
joint arthritis; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in December 2005, without taint 
from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision. 

Because service connection for arthritis of multiple joints 
is denied, any question as to the appropriate disability 
rating or effective date for that claim is moot.  When the RO 
effectuates the grant of service connection for a bilateral 
patellofemoral syndrome, it will have an opportunity to 
notify him as to disability ratings, effective dates and 
appeal rights.  Therefore, despite the inadequate initial 
notice provided to the veteran on disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for service connection for 
multiple joint arthritis.  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  A medical 
opinion has been obtained.  The veteran was scheduled for a 
current VA examination.  He requested that it be re-
scheduled.  He was to call VA to re-schedule the examination 
but has not done so.  

Service Connection

The veteran originally requested service connection for 
arthritis of his arms, knees, and hands.  The Board "must 
review all issues which are reasonably raised from a liberal 
reading of the appellant's substantive appeal."  Myers v. 
Derwinski, 1 Vet. App. 127, 130 (1991).  The Court has 
extended this principle "to include issues raised in all 
documents or oral testimony submitted prior to the [Board] 
decision."  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
See Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  As the 
case progressed, the veteran complained of pain in other 
joints, so when the Board last reviewed the case, the issue 
seemed to be best stated as a claim for service connection 
for multiple joint arthritis.  However, reading the case in 
line with Myers, EF, and Solomon, it appears that the veteran 
is seeking benefits for his joint pains by whatever 
diagnosis, not just arthritis.  Consequently, as discussed 
below, the Board has considered other diagnoses.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran's upper and lower extremities and spine were 
reported to be normal when he was examined for service, in 
June 1974.  Subsequent service medical records reflect 
numerous joint complaints.  However, there is no diagnosis of 
arthritis in service and the X-rays taken in service do not 
show the degenerative changes associated with a diagnosis of 
arthritis.  

In February 1978, complaints included pain across the back 
and down the left arm.  The assessment was a mild cervical 
strain.  On follow-up, there was no radiation to the arm and 
no focal cervical tenderness.  

In May 1978, the veteran complained of left wrist pain and 
right knee pain.  There was no known trauma.  Objectively, 
there was crepitus, tenderness, and swelling in both areas.  
X-rays of the right knee were normal.  X-rays of the left 
wrist disclosed an isolated center of ossification of the 
ulnar styloid and were otherwise normal.  

In early June 1978, the veteran complained of a persistent 
left knee throbbing ache.  Physical examination was 
unremarkable.  The assessment was possible arthralgia.  

Later in June 1978, the veteran complained of left shoulder 
pain of unknown etiology.  There was point tenderness in the 
joint space and a limited range of motion.  The assessment 
was a possible bursitis.  

When the veteran was seen at the orthopedic clinic, in June 
1978, he gave a two month history of arthralgias in the left 
wrist and proximal interphalangeal joints, as well as the 
right knee, greater than the left knee.  Upper extremity 
symptoms responded to aspirin treatment, but he still had 
persistent throbbing in the right knee at night.  Right knee 
symptoms were reported to be worse on stairs and squatting.  
Physical examination revealed pain with right patellofemoral 
compression.  Other findings were negative.  The impression 
was chondromalacia of the right patella.  

Notes dated in November 1978 and December 1978 show the 
veteran's right 1st digit had been fractured and had been 
casted.  X-rays had revealed a fracture of the 1st metacarpal 
bone.  It was in satisfactory position.   

In March 1979, there was a complaint of joint pain involving 
constant pain in the right knee and occasional pain in both 
elbows.  

A possible torn meniscus was noted in April 1979. 

On orthopedic consultation in May 1979, the veteran was noted 
to have a history of chondromalacia.  He described 
subluxation of the patella.  Examination disclosed slight 
effusion, lateral movement of the patella, a positive 
McMurray sign, and patellofemoral crepitus.  The impression 
was chondromalacia secondary to subluxation of the patella.  
The possibility of a torn meniscus was considered.  

In June 1979, the right knee had a full range of motion 
despite synovial thickening, a positive apprehension sign, 
and tenderness to palpation on the under surface of the 
patella.  Ligaments were intact.  X-rays were unremarkable.  
The impression was right chondromalacia.  

In August 1979, there was a complaint of right knee pain and 
locking.  Examination findings were essentially normal, 
except for crepitance and muscle atrophy.  The impression was 
mild chondromalacia.  

In October 1979, the veteran complained of both knees and 
elbows.  Objectively, there was bloating of the right knee 
more than the left.  There was no crepitus of either patella 
and both knees had a full range of motion.  The elbows also 
had a full range of motion, without crepitus.  The was 
tenderness on the medial aspect of the right patella.  The 
assessment was chondromalacia.  

Also in October 1979, the veteran injured his back while 
hooking up a generator.  Leg lifting to 90 degrees produced 
back pain in the lower lumbar area.  The veteran had 
difficulty touching his toes.  The assessment was a muscle 
strain, lumbar area.  

Complaints of right knee and wrist pain were noted in 
December 1979.  

In December 1979, the veteran sustained a fracture of the 
right hand.  

In February 1980, the veteran reported pain and swelling of 
the right knee.  Objectively, there was minor swelling to the 
patella and a little tenderness.  There was a full range of 
motion.  The muscles and ligaments appeared strong.  

In August 1980, the veteran complained of back pain.  There 
was no history of trauma.  Examination disclosed moderate 
spasm of the lower paraspinal muscles.  Forward flexion was 
limited to 60 degrees.  Extension and lateral bending to each 
side were 20 degrees.  There were no reflex deficits.  The 
assessment was a lumbosacral strain.  A lumbosacral strain 
was again noted in September 1980.  

A complaint of low back pain was noted in April 1981.  The 
clinician reported no swelling, discoloration, or muscle 
spasm.  There was a full range of motion with slight pain on 
bending.  There were no neurologic deficits.  The assessment 
was a mild back strain.  

In March 1984, the veteran presented with complaints of pains 
in the right shoulder, knee and ankle.  The right and left 
knees had a positive pinch test with pain beneath the patella 
on palpation.  There was pain over the right ankle in the 
area of the insertion of the Achilles tendon.  The right 
shoulder had a decreased range of motion on abduction.  The 
assessment was chondromalacia of the patella; and bursitis 
versus osteoarthritis of the right shoulder.  X-rays were 
within normal limits.  

In August 1984, the veteran's complaints included throbbing 
pain across the shoulders, as well as numbness and pain in 
back of the thighs.  Examination led to the assessment that 
the veteran had an early viral syndrome.  

In November 1984,the veteran complained of knee pain and was 
noted to have a long history of bilateral chondromalacia.  
The knees were normal, except for positive quadriceps 
inhibition in both knees.  The impression was chondromalacia 
patellae.  

In December 1986, the veteran fell on his right hand.  He was 
seen for a sprain of the right hand.  It was slightly swollen 
and tender over the 5th metacarpal.  X-rays showed a 
nondisplaced fracture, which was treated with a cast.  In 
January 1987, it was noted that the finger healed without 
deformity.  

In May 1987, the veteran sustained a strain to the medial 
collateral ligament of the left knee.  In June 1987, the 
veteran reported that the knee hurt when going up stairs.  
Findings were negative.  The assessment was a possible 
chondromalacia patella.  

In August 1987, there was a complaint of low back pain.  It 
initially hurt after bending under an airplane with a box in 
his arms.  The examiner noted a mild left scoliosis.  Forward 
flexion was limited to 15 degrees due to pain.  Other 
movements were full and other findings were negative.  The 
assessment was musculoskeletal low back pain.  

On a general examination in October 1987, the veteran gave a 
history of swollen or painful joints, broken bones, and 
arthritis, rheumatism, or bursitis.  The doctor noted chronic 
intermittent left knee pain and a fracture of the left thumb.  

In September 1988, there was a complaint of low back pain at 
the left side.  There had been no acute trauma.  The 
veteran's back was tender to palpation.  It had a normal 
curvature and alignment.  Flexion took the fingertips to the 
lower legs.  Other motions were normal.  Neurological tests 
did not show any deficits.  The assessment was mechanical low 
back pain.  

In June 1989, the veteran was playing with his children and 
jammed his fingers.  He reported pain in the 4th and 5th 
digits of the left hand.  Tenderness was noted.  X-rays were 
negative.  The impression was a left 4th and 5th proximal 
interphalangeal joint strain.  

In October 1989, there was a complaint of pain in both knees.  
Both knees had a full range of motion.  There was no patellar 
tenderness, apprehension, quadriceps atrophy, or laxity.  The 
knees were stable.  Testing was negative.  X-rays, including 
a "sunrise" view, were normal.  The impression was knee 
pain of unknown etiology, most consistent with patellofemoral 
syndrome.  

There was a complaint of a dull ache in the right foot in 
October 1991.  The veteran denied trauma to the foot. The 
examiner found the right foot to be tender to palpation over 
the distal 5th metatarsal.  The assessment was right foot 
pain, metatarsalgia.  The veteran was given medication and 
told to return if there was no improvement.  

On periodic examination in April 1993, the veteran reported 
that every bone in his body ached.  He specifically 
complained of a fracture of the right thumb, which was 
casted, and still had a lot of discomfort.  He reported back 
symptoms.  There was a gradual increase in generalized pain 
in both knees.  The examiner reported the lower extremities 
to be normal with several specific negative findings for the 
knees.   

In April 1993, the veteran complained of pain in the little 
finger and elbow.  The clinician found tenderness and other 
findings were normal.  

In May 1993, the veteran complained of pain in both knees and 
the fourth digit of the left hand.  There was mild tenderness 
to palpation with patellar apprehension, bilaterally.  There 
was minimal effusion, bilaterally.  Bilateral pain was 
reported with the patellar glide test.  Other findings were 
negative.  Examination of the fourth finger of the right hand 
disclosed minimal tenderness to palpation and was otherwise 
normal.  The assessment was a patellofemoral syndrome and 
nonspecific joint tenderness in the fourth digit of the left 
hand.  

In June 1993, the veteran's knees had no swelling, gross 
crepitus, laxity or tenderness to palpation.  There was a 
full range of motion.  The assessment was a patellofemoral 
syndrome.  

In August 1993, the veteran complained of pain in the hands.  
He requested a refill of Motrin, saying it helped a lot.  
There was tenderness to palpation of the joints of the hands.  
Other findings were negative.  The assessment was probable 
arthritis.  

On examination for separation from service, in May 1994, the 
veteran complained of swollen or painful joints, arthritis, 
rheumatism or bursitis.  A physician reported a negative 
examination for mild joint pain, a right thumb fracture, 
knees, feet and ankles.  The veteran's upper extremities, 
feet, lower extremities and spine were reported to be normal 
by the examining physician.  

Following service, in April 1995, the veteran filed a claim 
for arthritis of the arms, knees, and hands.  

The nexus requirement for service connection may be satisfied 
by evidence that a chronic disease subject to presumptive 
service connection (here, arthritis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  In this case, there is no such 
evidence.  Actually the evidence in the year following 
service was to the effect that the veteran did not have 
arthritis.  

The veteran has not identified any doctor or other care giver 
who diagnosed arthritis in the year after he completed his 
active service.  The veteran was given a VA examination in 
June 1995.  The examiner found a full, free range of motion 
of the fingers, elbows and shoulders, with discomfort.  There 
were negative X-rays of the bilateral shoulders, bilateral 
elbows, bilateral hands, and right knee.  The left knee had 
ossification close to the left medial femoral condyle 
suggesting old minor trauma to the region.  The examination 
concluded with a diagnosis of "joint pain, hands, elbows, 
shoulders - no arthritis."  

The veteran was again examined by VA in May 1997.  He stated 
that all his joints had been hurting for the past 10 to 15 
years.  It involved his hands, fingers, shoulders, knees, low 
back and elbows.  The examiner noted that the veteran had a 
full range of motion in all his joints.  There was no 
swelling, deformity or other abnormality found on direct 
examination.  X-ray studies disclosed degenerative changes in 
some joints.  The clinician reviewed the X-ray results and 
prepared an addendum in June 1997.  The diagnoses were: 1. 
low back pain, X-rays showed degenerative disc disease at L4-
5 and L5-S1; 2. right shoulder pain, X-rays showed 
degenerative joint disease; 3. left shoulder pain, X-rays 
negative, diagnosis rule out tendonitis, recurrent, not 
present today; 4. painful knees, X-rays are negative, 
diagnosis patellofemoral syndrome; 5. painful elbows, not 
present today, X-rays negative, diagnosis rule out bursitis, 
recurrent; and 6. painful hands, X-rays negative, diagnosis 
rule out early degenerative joint disease.  

As noted above, the veteran's original claim included a 
disorder of his knees.  Review of the service medical records 
shows diagnosis of chondromalacia in June 1978, May 1979, 
June 1979, October 1979, March 1984, November 1984, and May 
1987.  Chondromalacia is a softening of the articular 
cartilage of the patella, which may cause patellalgia.  
Stedman's Medical Dictionary, 341 (27th ed., 2000).  More 
recently, in October 1989, May 1993 and June 1993, as well as 
on the most recent VA examination, in May 1997, the diagnosis 
was a patellofemoral syndrome.  A patellofemoral syndrome is 
anterior knee pain due to a structural or functional 
disturbance in the relation between the patella and distal 
femur.  Stedman's Medical Dictionary, 1763 (27th ed., 2000).  
These patellar diagnoses were frequently supported by 
objective findings such as crepitus and swelling.  The 
frequent patellar diagnoses in service, culminating in a 
patellar diagnosis on the most recent VA examination, can not 
reasonably be ascribed to a series of unrelated events.  
Rather, it provides a continuity of symptomatology.  
38 C.F.R. § 3.303.  Similarly, the diagnosis of a 
patellofemoral syndrome on the most recent VA examination, 
only 3 years after service, cannot reasonably be separated 
from those diagnoses repeated during service.  Consequently, 
the Board finds that the veteran has a patellofemoral 
syndrome which began during service and has continued since 
then.  

VA clinical notes of December 2002 reflect continued 
complaints of joint pain.  The veteran failed to report for 
an examination requested by the Board in its July 2003 
remand.  He was supposed to call back to reschedule, but did 
not do so.  Consequently, the Board remanded the case, in 
October 2004 for a medical opinion.  

In May 2005, a nurse practitioner provided an opinion based 
on review of the file.  See Williams (Willie) v. Brown; 
4 Vet. App. 365, 367 (1991) (the opinion of a VA registered 
nurse is competent medical testimony).  Cf. Foreier v. 
Nicholson; 19 Vet. App. 414 (importance of record review to 
medical opinion).  An explanation was provided.  It was noted 
that the veteran had a back strain in 1987, some 10 years 
before arthritis was found; and that there was no evidence of 
arthritis being manifested sooner.  It was concluded that it 
was not likely that the veteran's arthritis diagnosed in 1997 
was related to his military service.  

As was pointed out above, service connection requires a 
connection between a current disability and disease or injury 
in service.  In this case, the only competent medical 
evidence on the question of whether there is a connection 
between the arthritis first diagnosed after service and the 
joint complaints during service is found in the May 2005 
medical opinion, and it is against there being a connection.  
Since it is the only competent evidence as to a connection, 
it forms a preponderance of evidence.  As this preponderance 
of the evidence is found to be against the veteran's claim, 
the benefit of the doubt provision does not apply.  Service 
connection for a multiple joint arthritis must be denied.


ORDER

Service connection for a bilateral patellofemoral syndrome is 
granted.  

Service connection for multiple joint arthritis is denied.  



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


